DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities:  “the landing position” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claims recite “a plurality of detection units configured to output a detection result…” However, it does not seem possible for more than one detection unit to output a single detection result as claimed. In other words, a plurality of detection units would need to output a plurality of detection results. Correction is required. 
Because claims 4, 5 and 12-14 depend from claims 1 and 7, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiyama et al. (2009/0002424) in view of Naoi et al. (2009/0003854).

Regarding claims 1 and 7, Kiyama teaches a liquid ejection apparatus and system, comprising:
a plurality of liquid ejection head units (fig. 1, items 3, 4) that are configured to eject liquid onto ta conveyed object that is being conveyed ([0039]), each liquid ejection head unit of the plurality of liquid ejection head units being positioned above the conveyed object (see fig. 1) ;
a plurality of detection units (fig. 1, item 11, 12) configured to output a detection result indicating at least one of a position, a moving speed ([0039]), and an amount of movement of the conveyed object with respect to a conveying direction of the conveyed object, each  detection unit of the plurality of detection units individually corresponding to a respective individual liquid ejection head unit of the plurality of liquid ejection head units (see fig. 1, note that the claimed correspondence relationship has not been defined in a way so as to preclude the detection units 11, 12 from “corresponding to” head units 3, 4, respectively) and 
a control unit to control each liquid ejection head unit of the plurality of liquid ejection head units to eject the liquid based on the detection result (see fig. 3) output by the corresponding detection unit (see fig. 1, note that the detection results of all detection units upstream of a given head factor into the control of the given head), 

Kiyama does not teach wherein the detection units are positioned below the conveyed object, on an opposite side of a conveying path of the conveyed object from the liquid ejection heads 

Regarding claim 4, Kiyama in view of Naoi teaches the liquid ejecting apparatus according to claim 1, wherein the control unit generates a corresponding ejection timing for each liquid ejection head unit based on the detection result for each liquid ejection unit (Kiyama, see fig. 3, Note that the result of the first speed detector 11 is fed to downstream head controllers to change all ejection timings).

Regarding claim 5, Kiyama in view of Naoi teaches the liquid ejecting apparatus according to claim 4, wherein the control unit generates the corresponding ejection timing for each liquid ejection head unit by calculating a required time for conveying the conveyed object to the landing portion of the liquid ejection head unit based on the detection result for each liquid ejection head unit (Kiyama, fig. 3, [0042], Note that if the speed and the length are used in the calculation, it necessarily follows that the time required to convey the medium to a position where a droplet will land correctly is necessarily calculated). 

Regarding claim 12, Naoi teaches a detector downstream of an upstream edge of the head and at a position in line with a landing position of the liquid. 

Regarding claims 13 and 14, note that detection units 11, 12 are upstream heads 3, 4 and thus also upstream of liquid landing positions of those heads. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853